            Case 1:20-cv-07047-LJL Document 31 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/5/2021
                                                                       :
JAMES BRADY,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-7047 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
GREGORY SHEINDLIN and THE SHEINDLIN LAW :
FIRM,                                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Plaintiff James Brady has moved, at Dkt. No. 28, for reconsideration of the Court’s

Opinion and Order of February 25, 2021, at Dkt. No. 26, granting Defendants’ motion to

dismiss.

        “A motion for reconsideration should be granted only if the movant identifies ‘an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.’” Spin Master Ltd. v. 158, 2020 WL 5350541, at *1

(S.D.N.Y. Sept. 4, 2020) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Tr., 729 F.3d 99, 104 (2d Cir. 2013)). Reconsideration of a court’s previous order is an

“extraordinary remedy to be employed sparingly in the interests of finality and conservation of

scarce judicial resources.” In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000). “It is not a ‘vehicle for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.’”

Spin Master, 2020 WL 5350541, at *1 (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012)).
          Case 1:20-cv-07047-LJL Document 31 Filed 03/05/21 Page 2 of 2




       There is no basis for reconsideration here. Brady does not identify any intervening

change of controlling law, the availability of new evidence, or error but rather rehashes the

allegations and arguments in his complaint and in opposition to the motion that the Court

addressed in its Opinion and Order at Dkt. No. 26.

       Accordingly, the motion for reconsideration is DENIED. The Clerk of Court is

respectfully directed to close the motion at Dkt. No. 28 and mail a copy of this Order to Plaintiff.


SO ORDERED.


Dated: March 5, 2021                                 __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
